DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2022 was filed after the mailing date of the application on March 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see p. 7-9, filed March 2, 2022, with respect to Claims 1-18 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-18 have been withdrawn. 
Applicant argues that Tanaka (US 20040260482A1) does not suggest a virtual simulation volume.  Rather, Tanaka simulates the behavior of an internal combustion engine as a series of discrete models representing the different engine components (p. 7).  Tajiri (see citation below) teaches a cloud simulation chamber that consists of two stainless steel vessels.  This is not a virtual simulation volume.  Bertelli (US 20150050606A1) does not teach a simulation (p. 8).  Tanaka is directed to a computer simulation of an internal combustion engine, whereas Tajiri is directed to generation of physical clouds in a steel vessel, and Bertelli to regulating the combustible mixture to a physical burner.  There is no motivation to combine the references because they are non-analogous art (not directed to a computer simulation).  To incorporate the teachings of Tajiri and Betelli into Tanaka would require the inclusion of multiple physical objects outside of the CPU, which are unrelated to the internal combustion engine.  Any determination of obviousness is based entirely on improper hindsight reconstruction (p. 9).
In reply, the Examiner agrees.  The rejections have been withdrawn.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable for reasons discussed in Applicant’s Remarks dated March 2, 2022 and also discussed above in the Response to Arguments section, and also for the reasons discussed below.
One prior art (Tanaka US 20040260482A1) teaches the cylinder model obtains (outputs) the cylinder air temperature in accordance with Eq. (24), which is obtained on the basis of the law of conservation of energy in relation to the cylinder 21.  In Eq. (24), Vc is the volume of the cylinder 21 [0095].  Tanaka teaches determining velocity of the air [0074].  This case can be handled as an adiabatic-expansion case [0115].  However, Tanaka does not teach a virtual simulation volume, at each time step of a plurality of time steps:  automatically calculating a temperature distribution of the atmospheric phenomenon within the virtual simulation volume based on the assumption of fixed volume; and automatically calculating a velocity field of the atmospheric phenomenon within the virtual simulation volume, based on the assumption of adiabatic expansion.
Another prior art (Tajiri (see citation below)) teaches cloud simulation chamber (MRI cloud chamber).  MRI cloud chamber design was based on the adiabatic-expansion-type chamber, wherein the wall temperature and air pressure are simultaneously controlled in the experimental volume to simulate natural cloud formation processes (adiabatic expansion) (p. 688, left column, last paragraph-right column, first paragraph).  Inner cylindrical vessel, yielding a volume of 1.4 m3 (p. 689, right column, first paragraph).  Adiabatic expansion was conducted.  Ascent velocity of 3 m s-1, p. 697 (left column, 3rd paragraph).  However, Tajiri does not teach at each time step of a plurality of times steps:  automatically calculating a temperature distribution of the atmospheric phenomenon within the virtual simulation volume based on the assumption of fixed volume.
Another prior art (Bertelli US 20150050606A1) teaches graph showing curves relative to the variation of combustion air flow velocity against time [0030].  However, Bertelli does not teach simulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka (US 20040260482A1) teaches simulation models [0001] for an adiabatic-expansion case [0115].
Takuya Tajiri; A Novel Adiabatic-Expansion-Type Cloud Simulation Chamber; July 11, 2013; Journal of the Meteorological Society of Japan; Vol. 91; p. 687-703.
Bertelli (US 20150050606A1) teaches graph showing curves relative to the variation of combustion air flow velocity against time [0030].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611